Citation Nr: 1601662	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  09-23 358A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) and depression.


WITNESS AT HEARING ON APPEAL

Veteran, friend of Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to September 1974.  

This matter is on appeal from rating decisions in June 2006, November 2007 and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

The Veteran testified before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is of record.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

In December 2014, the Board issued a decision denying entitlement to service connection for an acquired psychiatric disorder.  The Veteran appealed his decision to the Court of Appeals for Veteran's Claims (Court) which, in an June 2015 Order, vacated the Board's decision and remanded for further development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disorder, which has been characterized as both PTSD and depression.  Unfortunately, additional development is required before this claim may be adjudicated.  

Specifically, it is not clear that VA's duty to assist has been met in regard to acquiring all private treatment records that may support the Veteran's claim.  Of particular note, in July 2012, the Veteran submitted a release for the RO to acquire recorda from B.J.D., a social worker who works with a private counseling organization in Montgomery, Alabama.  Although the record does include a March 2010 statement from B.J.D., this appears to have been submitted by the Veteran himself.  There are no other documents from this provider.  Therefore, in order to comply with VA's duty to assist, these records should be acquired.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the VA Medical Center in Montgomery, Alabama since September 2014, as well as from any VA facility from which the Veteran has received treatment.

2.  If the Veteran has received any private treatment related to his psychiatric disorder, these records should also be acquired after obtaining his written authorization.  

Regardless of the Veteran's response, the RO should specifically attempt to require all treatment records associatred with B.J.D. at Clinical Enterprises in Montgomery, Alabama.  If the release authorization submitted by the Veteran in July 2012 is expired, the RO should acquire a new authorization.  During this process the Veteran must cooperate with the RO's efforts to the maximum extent possible, including prompt replies to all requests from the RO.

In order to verify substantial compliance, the RO should document all steps taken in its efforts to acquire all private treatment records, particularly if such efforts prove unsuccessful.    

3. The RO should also undertake all additional action it deems necessary, to include any new VA examinations as may be required. 

4.  After the above action is completed, if the claim is not fully granted, a supplemental statement of the case should be issued on the issues of entitlement to service connection for an acquired psychiatric disorder, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




